Citation Nr: 1535548	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to March 14, 2012, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 14, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012 and April 2014 decisions, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected PTSD on August 8, 2007.  

2.  An October 2014 rating decision assigned a 100 percent rating for the Veteran's PTSD, effective August 8, 2007; this grant fully satisfies the benefits sought on appeal.  


CONCLUSION OF LAW

The criteria for the dismissal of the appeal have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.

In this case, an October 2003 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective April 2, 2003.  The Veteran filed a claim for an increased rating on June 13, 2005.  A September 2005 rating decision assigned a 50 percent rating, effective June 13, 2005.  The Veteran filed another claim for an increased rating on October 26, 2005.  In a December 2005 rating decision, the RO continued the 50 percent rating for PTSD.  

The Veteran filed another claim for an increased rating for his PTSD on August 8, 2007.  An October 2007 rating decision continued the Veteran's 50 percent rating and the Veteran filed a notice of disagreement in August 2008.  In an April 2012 rating decision, the RO assigned a 70 percent rating for PTSD from March 14, 2012.  The RO also awarded a TDIU, effective March 14, 2012.  Crucially, in May 2012, the Veteran expressed continued disagreement only with respect to the effective dates assigned for the increased 70 percent rating for PTSD and the award
of a TDIU.  See VA Form 21-4138 dated in May 2012 ("I am in disagreement with the effective date of March 14, 2012 for the 70 percent I was awarded for my service connected post traumatic stress disorder and Individual Unemployability. An earlier effective date of August 08, 2007 should be awarded for my service connected PTSD and Individual Unemployability.").   Thereafter, in an October 2014 rating decision, the RO assigned a 100 percent rating for the Veteran's PTSD, effective August 8, 2007.  The RO also found that there was clear and unmistakable error in the September 2005 rating decision and assigned a 70 percent rating and a TDIU with an effective date of June 13, 2005.  This is considered a full grant of the benefits sought on appeal.  In light of the full grant of benefits, there is no longer an issue in controversy.  Thus, the Board lacks jurisdiction over the issues and the appeal must be dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


